Eish, C. J.
1. By the Civil Code (1910), § 5447, it is provided: “Upon refusal to grant the mandamus nisi, the petitioner may have his bill of exceptions to the Supreme Court, as in cases of the granting and refusing of injunctions; and either party dissatisfied with the judgment on the hearing of the answer to the mandamus nisi may likewise file his bill of exceptions.” Section 6153 provides: “In all eases where an application for an injunction . . is granted or refused; . . granting or refusing application for mandamus, or other extraordinary remedy, . . the bill of exceptions shall be tendered and signed within twenty days from the rendition of the decision,” etc.
2. Upon a petition for mandamus, presented to a judge of the superior *246court, the following order was passed: “At chambers. The foregoing petition considered, and mandamus nisi refused. This March 28, 1916.” The bill of exceptions assigning error upon this order was presented on April 24, 1916. Held, that the writ of error must be dismissed as not having been presented within the time required by law. See, in this connection, Holder v. Jelks, 116 Ga. 134 (42 S. E. 400); Sistrunk v. Mangum, 138 Ga. 222 (75 S. E. 7).
December 12, 1916.
Writ of error from Bleckley.
A. G. Adams, for plaintiff.

Writ of error dismissed.


All the Justices concur.